                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE

SHAWNTE L. SHADE,                            )
                                             )
     Petitioner,                             )
                                             )
v.                                           )         No.:   3:19-CV-051-TWP-DCP
                                             )
RUSSELL WASHBURN,                            )
                                             )
     Respondent.                             )

                                       ORDER

     For the reasons set forth in the memorandum opinion filed herewith:

     1. Respondent’s motion to dismiss the petition as time-barred [Doc. 8] is GRANTED;

     2. The Clerk is DIRECTED to send a copy of the signature pages of the petition [Doc. 2
        p. 14–15] and the memorandum in support thereof [Doc. 3 p. 37–38] to Petitioner, who
        shall have fifteen days from the date of entry of this order to return signed copies
        thereof;

     3. If Petitioner does not timely submit signed copies of these documents, his unsigned
        petition and memorandum [Docs. 2 and 3] will be STRICKEN from the record;

     4. A COA will not issue;

     5. This action is DISMISSED; and

     6. The Clerk is DIRECTED to close the file.

     SO ORDERED.

     E N T E R:
                                            s/ Thomas W. Phillips
                                    SENIOR UNITED STATES DISTRICT JUDGE

ENTERED AS A JUDGMENT
  s/ John L. Medearis
  CLERK OF COURT
